NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-3918-18T4

POIKAYIL MATHEW, JUSTIN
ABRAHAM, PRINCY ABRAHAM,
SAMUEL ABRAHAM, MARIAMMA
ABRAHAM, PHILIP MAMMEN,
VINOD VARGHESE, JINSY VARGHESE,
GEORGE VARUGHESE, ANNAMMA
VARUGHESE, NINA VARUGHESE,
POIKAYIL MATHEW, LEELAMMA
MATHEW, BOBBY MATHEW, ANILA
MATHEW, BIJU MATHEW, SUNAINA
MATHEW, SAMKUTTY SAMUEL,
MARYKUTTY SAMUEL, GLENSON
SAMUEL, DIANA SAMUEL, SCOTT
CASADO, GEORGE KOSKY, ANN
KOSKY, THOMAS GEORGE, ALEYAMMA
GEORGE, JOHN GEORGE, SHERLY
JOHN, MATHEW P. VARUGHESE,
MARIAMMA VARUGHESE, MARIAM
GEORGE, JEGY THOMAS, GEORGE
VARGHESE, ALEYAMMA GEORGE,
SHIJE SARAMMA SCARICH, SAMUEL
SCARIAH, RACHEL CHERIAN, CHENIAM
VARGHESE, P.O. SAMUEL, SARAMMA
DAVID, MATHEW ABRAHAM, MOLLI
ABRAHAM, ELIZABETH JOHN, JOGI
JOHN, JOSEPH JOHN, MARIAMMA
JOSEPH, JOHN GEORGE, ELSLE GEORGE,
K.C. MATHEW, SISILY MATHEW, TIBI
MATHEW, TIFFANI MATHEW,
RACHELEMMA CHACKO, PARAMPIL
VARGHESE, DESY VARGHESE, JOHN
THOMAS, PHILOMINA JOHN, ABY
ABRAHAM, BIJINI ABY, ZACHARIAH
JOHN, SOSAMMA JOHN, GEORGE
PULLIYEL, GOERGE ANGI, ANNAMMA
VARGHESE, SARAMMA VERGHESE,
ELIZABETH VERGHESE, DANIEL
KOSHY, KUNJOONJAMMA KOSHY,
SUSAN KOSHY, ROY JOHN, DEBY
JOHN, SAJI JOHN, MEENA JOHN,
ELSI GEORGE, members and
families of St. Peter's Mar Thoma
Church, New Jersey, a New Jersey
Nonprofit Corporation,

     Plaintiffs-Appellants,

v.

ST. PETER'S MAR THOMA CHURCH,
NEW JERSEY, a New Jersey Nonprofit
Corporation,

     Defendant-Respondent.
______________________________________

           Submitted March 10, 2020 – Decided March 17, 2020

           Before Judges Yannotti and Firko.

           On appeal from the Superior Court of New Jersey,
           Chancery Division, Bergen County, Docket No. C-
           000049-19.

           Ruta, Soulios & Stratis, LLP, attorneys for appellants
           (Demetrios K. Stratis, on the briefs).


                                                                    A-3918-18T4
                                     2
            Cole Schotz, PC, attorneys for respondent (Eric S.
            Latzer, of counsel and on the brief).

PER CURIAM

      The parties have advised the court this matter has been amicably resolved

and have stipulated to the dismissal of this appeal. Accordingly, the appeal is

dismissed with prejudice and without costs.




                                                                       A-3918-18T4
                                      3